DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 8-9, and 12 have been amended. Claims 2-7, and 16-19 were canceled. Claims 1, 8-15, and 20-24 remain pending and are ready for examination.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given via electronic communications with David H. Milligan (Reg. No. 42,893) on 3/30/2021.
The application has been amended as follows: 

With respect to the claims as filed 01/06/2021, please amend the claims as follows:
1. (Currently Amended) A system for use with a variable rate irrigation system having at least one irrigation span and a drive system for moving the irrigation span, 
a plurality of sprinklers, wherein the sprinklers receive water under pressure and spray the water onto a field to be irrigated; 
weather sensors, wherein at least one weather sensor is configured to detect humidity, pressure, precipitation, wind speed and direction, or temperature; 
a processing system, wherein the processing system is programmed to execute an irrigation plan; further wherein the processing system monitors a mapped set of boundaries and receives weather data from one or more weather sensors; further wherein the processing system estimates the range of the sprinklers based at least in part on the weather data and on water pressure data; 
wherein the range of the sprinklers is the horizontal distance which each sprinkler is able to project a given applicant; and
a control system, wherein the control system receives instructions from the processing system and adjusts irrigation system parameters; 
a throw module, wherein the throw module calculates the throw length of at least one sprinkler based on inputted data; wherein the throw length is the horizontal distance which the sprinkler is able to project a given applicant;
wherein the inputted data comprises data selected from the group of data comprising: field mapping data, water pressure data and weather data; 
wherein the weather data comprises data selected from the group of data comprising wind speed, wind direction, humidity and barometric pressure; 

wherein the throw module calculates the throw length for a plurality of water pressures and sprinkler parameters; 
wherein the sprinkler parameters are comprised of [[the]] an angle of 
wherein the throw module calculates the throw length for the plurality of sprinklers based on movement data of the drive tower; wherein the movement data comprises a an irrigation tower;
wherein the control system is configured to change a prescribed route in the irrigation plan based on the detected wind speed and direction; wherein the control system is configured to change a prescribed speed in the irrigation plan based on the calculated throw length for the plurality of sprinklers.

2. (Canceled)

3. (Canceled)

4. (Canceled)

5. (Canceled)

6. (Canceled)



8. (Previously Presented) The system of claim 1, wherein the throw module calculates the throw lengths for a plurality of sprinklers based at least in part on the group of data comprising: irrigation map data, weather data, and topographical data.

9. (Previously Presented) The system of claim 8, wherein the throw lengths are calculated based at least in part on the group of data comprising: safety zones, max ET ratio, minimum Arc Radius, full or partial circle, max/min trajectories, and start/end angles.

10. (Previously Presented) The system of claim 9, wherein the system further comprises an adjustment module; wherein the adjustment module is linked to a control system and is configured to control and regulate water pressure and to adjust sprinkler parameters.  

11. (Previously Presented) The system of claim 10, wherein the adjustment module receives irrigation plan data and location data; further wherein the adjustment module changes a plurality of the sprinkler parameters based at least in part on throw calculations from the throw module; wherein the parameters are changed to reduce the sprinkler throw distances for a first sprinkler to less than the distance between the first sprinkler and each irrigation boundary during the execution of the irrigation plan.



13. (Previously Presented) The system of claim 12, wherein the system increases water pressure and changes sprinkler parameters when a sprinkler is projecting an applicant against the wind direction.  

14. (Previously Presented) The system of claim 13, wherein the system decreases water pressure and changes sprinkler parameters when a sprinkler of the system is projecting an applicant with the direction of the wind.  

15. (Previously Presented) The system of claim 12, wherein the system changes the route for a given irrigation plan based on the detected wind speed and direction.

16. (Canceled)

17. (Canceled)

18. (Canceled)

19. (Canceled)


 
21. (Previously Presented) The system of claim 15, wherein the waste module is configured to provide a calculation of the different energy costs expected in executing the original irrigation plan and the adjusted irrigation plan.  

22. (Previously Presented) The system of claim 21, wherein the calculation of different energy costs is used by the processor to determine whether to make corrections to the original irrigation plan.  

23. (Previously Presented) The system of claim 22, wherein at least one waste module calculation is displayed to an operator to make determinations regarding which irrigation plan to execute.  

24. (Previously Presented) The system of claim 12, wherein the irrigation system receives and executes a first water distribution plan and a first route of travel based on a first detected set of weather data; and creates a second water distribution plan and a second route of travel based on updated weather data.

Relevant Art Cited by Examiner

level of sill the in the applicant's art and those arts considered reasonably pertinent to
Applicant's disclosure. See MPEP 707.05(c).
Reuter (US 20170359975 A1) discloses multiple orifices having axes extending in different angular directions relative to the pipe axis to provide a generally rectangular spray pattern and wherein the length of each sprinkler pipe or the number of orifice sets or both is or are dependent on the speed at which the sprinkler is to move over the ground in use. However, Reuter does not disclose calculate the throw length for sprinklers based on movement data of the drive tower and change a speed of original irrigation plan based on the calculate the throw length for the sprinklers.
Bradburry (US 20090277506 A1) discloses optimizes an irrigation plan based on the field information and source information and then controls one or more irrigators in accordance with the plan. However, Bradburry does not disclose calculate the throw length for sprinklers based on movement data of the drive tower and change a speed of original irrigation plan based on the calculate the throw length for the sprinklers.
Hattar (US 2017/0127625 A1) discloses regulating the direction and/or water flow of each sprinkler within the irrigation system. However, Hattar does not disclose calculate the throw length for sprinklers based on movement data of the drive tower and change a speed of original irrigation plan based on the calculate the throw length for the sprinklers.

Allowable Subject Matter
Claims 1, 8-15, and 20-24 are considered as allowable subject matter. The following is an Examiner's statement of reasons for allowance:
The reasons for allowance of Claim 1 are that the prior art of record, including the reference(s) cited below, neither anticipates, nor renders obvious the recited combination as a whole; including the limitations of a system for use with a variable rate irrigation system having at least one irrigation span and a drive system for moving the irrigation span, wherein the drive system comprises at least one drive tower; wherein the system comprises: “…wherein the throw module calculates the throw length for the plurality of sprinklers based on movement data of the drive tower; … wherein the control system is configured to change a prescribed route in the irrigation plan based on the detected wind speed and direction…”
As dependent claims 8-15 and 20-24 depend from an allowable base claim; they are at least allowable for the same reasons as noted supra.
The prior art made of record, Abts (US 2010/0032493 A1), Kisch (US 2010/0088077 A1), Wiebe (US 20160158783 A1), Pfrenger (US 2013/0008977 A1), Mason, SR. (US 2011/0137827 A1), Magnusson (US 2018/0315100 A1), Williams (US 2018/0317407 A1), West (US 2017/0301036 A1), Addink (US 2006/0116792 A1), Reuter (US 20170359975 A1), Bradburry (US 20090277506 A1), Hattar (US 2017/0127625 A1)  neither anticipates nor renders obvious the above-recited combinations for at least the reasons specified and as shown in Applicant's Arguments filed 01/06/2021.


Response to Arguments
Applicant's arguments filed 01/06/2021 have been carefully and fully considered, and are persuasive. As noted supra the case is in condition for allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI N TRAN whose telephone number is (571)272-1108.  The examiner can normally be reached on Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROCIO PEREZ-VELEZ can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/V.N.T./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117